DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 21 July 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-33 are pending.
Claims 1-17 are currently amended. 
Claims 18-33 are withdrawn.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 21 July 2021.
Amendments to the drawings have not been submitted with the amendment filed 21 July 2021.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-17) in the reply filed on 21 July 2021 is acknowledged.
Claims 18-33 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no without traverse in the reply filed on 21 July 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title of the invention be amended to “APPARATUS FOR SEPARATING A RIGID BODY FROM ITS CONTENTS”.
Drawings
The drawings are objected to because:
In fig. 1, the stabilizer disk 14 is not labeled (see paragraph [0037]);
In fig. 2, the number 36 is used twice to label different elements (see also paragraph [0038]);
In fig. 2 and fig. 3B, the number 39 is used to label different elements (see also paragraphs [0041] and [0044]);
In fig. 4, the number 66 is pointing toward the wrong element (see paragraph [0048]);
In fig. 5, the number 100 is missing (see paragraph [0058]);
In fig. 5, the number 112 is used twice to label different elements (see paragraphs [0058] and [0059]); and
In fig. 5, the number 114 is used twice to label different elements (see also paragraphs [0059] and [0061]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology, for example “said”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because:
There are two paragraphs labeled [0001] on page 1;
Paragraph [0005], line 1, the word “to” should be inserted after “desirable”;
Paragraph [0034] is confusing - perhaps “FIG. 5 is a representation of a system utilizing the apparatus,” should be deleted from paragraph [0034], and “IV-IV” should be changed to “4-4”;
Paragraph [0038], line 3 and 4, “tobacco 36” and “lid 36” are improper;
Paragraph [0039], line 5, “body18” is a typo;
Paragraph [0040], line 4, “location19” is a typo;
In the specification, “18” has been used to indicate the container or rigid body and “32” has been used to indicate the container bottom, but the container bottom has also been indicated as “18” and “18’”, applicant is requested to use consistent labeling and terminology;
Paragraph [0045], line 1, “3c” should be changed to --3C--;
Paragraph [0045], line 2, “42” should be changed to “40”;
Paragraph [0047], line 7, “disk14” is a typo;
Paragraph [0048], line 6, “18’as” is a typo;
Paragraph [0048], line 8, “embodiment, , the” is a typo;
Paragraph [0049], line 4, “are” should be changed to “is”; and
Paragraph [0053], line 2, “which are operative like manner to” is awkward.
Appropriate correction is required.
Claims
Claim 1, line 21, before “converger” the word “d” should be deleted.
Claim 10, line 3, before “location” the word --a-- should be inserted. 
Allowable Subject Matter
Claims 1-17 are allowed.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the title of the invention as set forth above;
The objection to the drawings as set forth above;
The objection to the abstract of the disclosure as set forth above;
The objection to the specification as set forth above; and 
The errors in claims 1 and 10 as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        28 July 2021